Citation Nr: 0732140	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a bilateral 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2001, the veteran submitted a claim to reopen his 
previously-denied claim for service connection for a 
bilateral knee disorder.  The veteran submitted a statement 
from his spouse, received in the same month, in which she 
stated, "We were only married about three months when he was 
drafted into the army.  I don't remember him mentioning his 
knees very much before he was drafted; but, afterwards, he 
would mention his knees hurt in the evenings and at night and 
got weak when he worked too long."  Also in June 2001, the 
veteran submitted a statement on his own behalf which 
asserted that, "My condition started at the time I was going 
through basic training at Fort Knox, Ky.  As the training got 
more intense, my knees gave out and after I got out of the 
army it still to this day has been weak."

In October 2002, the veteran's claim to reopen was denied 
because the evidence he submitted in support of his claim was 
not new and material.  The veteran entered a notice of 
disagreement in July 2003, in which he stated once again that 
his knees were initially injured during basic training while 
on active duty.  A June 2004 statement of the case upheld the 
previous denial.

In this regard, the Board notes that the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the Board is required to consider the question 
of whether new and material evidence has been received to 
reopen the veteran's claim without regard to the RO's 
determinations in order to establish the Board's jurisdiction 
to address the underlying claim and to adjudicate the claim 
on a de novo basis.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
(VCAA) with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In a May 1992 decision, the RO denied the veteran's claim for 
service connection for a bilateral knee disorder, finding 
that the veteran's condition pre-existed his period of active 
duty.  The RO asserted that the veteran's bilateral knee 
condition in service was merely a temporary exacerbation of a 
pre-existing condition, "and was, in no way, chronically 
aggravated by that service."  Therefore, proper VCAA 
notification would provide that new and material evidence 
consists of evidence that shows that the veteran's bilateral 
knee condition either: 1) did not exist prior to his period 
of active duty, or 2) did exist, but was permanently 
aggravated during his period of active duty.

In this case, the claimant was not provided adequate, 
specific notice of what constitutes material evidence in the 
case at hand.  In the October 2002 VCAA letter, the veteran 
was not advised as to why his claim for service connection 
was previously denied.  Further, the June 2004 statement of 
the case addressed the current new and material standard, but 
it did not provide guidelines as to the previous new and 
material standard as it existed at the time the veteran's 
claim was filed.  The amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen that were received on or 
after August 29, 2001.  The veteran's claim in this case was 
received in June 2001.  Therefore, the veteran was provided 
inadequate VCAA notification.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice, because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  

Therefore, this case must be remanded for the claimant to be 
furnished specific notification of the reason for the prior 
final denial and of what constitutes material evidence 
specifically with respect to that prior decision.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  The claim was denied in the May 
1992 rating decision on the basis that 
the medical information of record did not 
establish that veteran's bilateral knee 
condition was incurred or aggravated 
during service, or that there was an 
etiological nexus between the veteran's 
current disability and his period of 
active service.  Material evidence would 
be evidence showing that the veteran's 
bilateral knee condition was incurred or 
aggravated during service, and that the 
veteran currently has a bilateral knee 
condition which is at least as likely as 
not etiologically related to service.  

The VCAA information provided to the 
veteran should include reference to the 
version of 38 C.F.R. § 3.156(a) in effect 
for claims filed prior to August 2001.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



